Case 1:19-cv-02837-NRN Document 1 Filed 10/03/19 USDC Colorado Page 1 of 16




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No.

EIGHTH DISTRICT ELECTRICAL PENSION FUND;

EIGHTH DISTRICT ELECTRICAL PENSION FUND
ANNUITY PLAN;

EIGHTH DISTRICT ELECTRICAL BENEFIT FUND;

PATRICK CARLSON, as Secretary of the Delinquency Committee for the
Eighth District Electrical Pension Fund, Eighth District Electrical
Pension Fund Annuity Plan, and Eighth District Electrical Benefit Fund;

NATIONAL ELECTRICAL BENEFIT FUND;

DENVER ELECTRICAL JOINT APPRENTICESHIP AND
TRAINING TRUST FUND;

ROCKY MOUNTAIN CHAPTER, NECA;

NATIONAL LABOR-MANAGEMENT COOPERATION FUND;

DENVER JOINT INDUSTRY PROMOTIONAL FUND; and

INTERNATIONAL BROTHERHOOD OF ELECTRICAL
WORKERS LOCAL UNION NO. 68.

       Plaintiffs,
v.

ERIE ELECTRIC, INC.; and

DENISE MICHELE MARTIN,

       Defendants.

_____________________________________________________________________________________

                                      COMPLAINT
______________________________________________________________________________


                                        Page 1 of 16
Case 1:19-cv-02837-NRN Document 1 Filed 10/03/19 USDC Colorado Page 2 of 16




       Plaintiffs set forth above (“Plaintiffs”), for their cause of action against Defendants Erie

Electric, Inc. and Denise Michele Martin (“Defendants”), state, allege, and aver as follows:

                                   NATURE OF THE CASE

       1.      This Complaint brings an action to collect delinquent fringe benefit contributions

from Defendants that are due and owing pursuant to §§ 502 and 515 of the Employee Retirement

Income Security Act of 1974 (ERISA), 29 U.S.C. §§ 1132 and 1145, and pursuant to collective

bargaining agreements (hereinafter “CBAs”) with Plaintiff International Brotherhood of Electrical

Workers Local Union No. 68 (hereinafter “Local 68”). This action also seeks to collect

membership dues from Defendants due and owing Plaintiff Local 68, pursuant to § 301 of the

Labor Management Relations Act (LMRA), 29 U.S.C. § 185, and the CBAs, and to collect other

contributions and/or payroll deductions due and owing Plaintiffs under the CBAs and a payment

agreement executed by Defendants on December 20, 2018 (hereinafter “Payment Agreement”).

                                            PARTIES

       2.      Plaintiff Eighth District Electrical Pension Fund (hereinafter “Pension Fund”) is an

“employee benefit plan” within the meaning of 29 U.S.C. § 1002(3) and maintains its principal

place of administration at 2821 South Parker Road, Suite 215, Aurora, Colorado. Plaintiff Pension

Fund is a legal entity that may sue or be sued, pursuant to 29 U.S.C. § 1132(d).

       3.      Plaintiff Eighth District Electrical Pension Fund Annuity Plan (hereinafter

“Annuity Plan”) is an “employee benefit plan” within the meaning of 29 U.S.C. §1002(3) and

maintains its principal place of administration at 2821 South Parker Road, Suite 215, Aurora,

Colorado. Plaintiff Annuity Plan is a legal entity that may sue or be sued, pursuant to 29 U.S.C.

§1132(d).


                                           Page 2 of 16
Case 1:19-cv-02837-NRN Document 1 Filed 10/03/19 USDC Colorado Page 3 of 16




       4.      Plaintiff Eighth District Electrical Benefit Fund (hereinafter “Benefit Fund”) is an

“employee benefit plan” within the meaning of 29 U.S.C. § 1002(3), and is administered in

Colorado and Utah, with its principal place of administration for collection purposes at 2821 South

Parker Road, Suite 215, Aurora, Colorado. Plaintiff Benefit Fund is a legal entity that may sue or

be sued, pursuant to 29 U.S.C. § 1132(d).

       5.      Plaintiff Patrick Carlson (hereinafter “Carlson”) is a proper party to this action

based on his official capacity and fiduciary duties to Plaintiffs Pension Fund, Annuity Plan and

Benefit Fund, including the collection of contributions owed to Plaintiffs Pension Fund, Annuity

Plan, and Benefit Fund.

       6.      Plaintiff National Electrical Benefit Fund (hereinafter “NEBF”) is an “employee

benefit plan” within the meaning of 29 U.S.C. § 1002(3) and maintains its principal place of

administration at 2400 Research Boulevard, Suite 500, Rockville, Maryland. Plaintiff NEBF is a

legal entity that may sue or be sued, pursuant to 29 U.S.C. § 1132(d).

       7.      Plaintiff Denver Electrical Joint Apprenticeship and Training Trust Fund

(hereinafter “JATC”) is an “employee benefit plan” within the meaning of 29 U.S.C. § 1002(3)

and maintains its principal place of administration for collection purposes at 2821 South Parker

Road, Suite 215, Aurora, Colorado. Plaintiff JATC is a legal entity that may sue or be sued,

pursuant to 29 U.S.C. § 1132(d).

       8.      Plaintiffs Pension Fund, Annuity Plan, Benefit Fund, JATC, and NEBF (hereinafter

“Plaintiff Funds”) are each a “multiemployer plan” within the meaning of 29 U.S.C. § 1002(37)

and have been established and are maintained pursuant to § 302(c)(5) of the LMRA, 29 U.S.C. §

186(c)(5).


                                            Page 3 of 16
Case 1:19-cv-02837-NRN Document 1 Filed 10/03/19 USDC Colorado Page 4 of 16




       9.         Plaintiff Rocky Mountain Chapter, NECA (hereinafter “NECA”) is an employer

association that maintains an Administrative Maintenance Fund (hereinafter “AMF”) and collects

NECA dues as authorized by CBAs with Plaintiff Local 68. Plaintiff NECA maintains its principal

office at 495 Uinta Way, Suite 240, Denver, Colorado. Plaintiff NECA is a legal entity that may

sue or be sued.

       10.        Plaintiff National Labor-Management Cooperation Fund (hereinafter “NLMCF”)

is a labor-management cooperation fund created under authority of Section 6(b) of the Labor

Management Cooperation Act of 1978, 29 U.S.C. § 175a(a), and Section 302(c)(9) of the LMRA,

29 U.S.C. § 186(c)(9). Pursuant to CBAs with Plaintiff Local 68, Plaintiff NECA serves as

collection agent for Plaintiff NLMCF. Plaintiff NLMCF is a legal entity that may sue or be sued.

       11.        Plaintiff Denver Joint Industry Promotional Fund (hereinafter “DJIPF”) is a local

labor-management cooperation fund created under authority of Section 6(b) of the Labor

Management Cooperation Act of 1978, 29 U.S.C. § 175a(a) and Section 302(c)(9) of the Labor-

Management Relations Act (LMRA), 29 U.S.C. § 186(c)(9). Pursuant to CBAs with Plaintiff Local

68, Plaintiff NECA serves as collection agent for Plaintiff DJIPF. Plaintiff DJIPF is a legal entity

that may sue or be sued.

       12.        Plaintiff Local 68 is a “labor organization representing employees in an industry

affecting commerce” within the meaning of §§ 2 and 301(a) of the LMRA, 29 U.S.C. §§ 152 and

185(a), and maintains its principal office at 5660 Logan Street, Denver, Colorado. Plaintiff Local

68 is a legal entity that may sue or be sued, pursuant to 29 U.S.C. §185(b).




                                            Page 4 of 16
Case 1:19-cv-02837-NRN Document 1 Filed 10/03/19 USDC Colorado Page 5 of 16




        13.     Defendant Erie Electric, Inc. (hereinafter “Erie” or “Defendant Erie”), is a

corporation organized and existing under the laws of the State of Colorado; and is an employer

within the meaning of 29 U.S.C. § 1002(5).

        14.     Defendant Denise Michele Martin (“hereinafter “Martin” or Defendant Martin”), is

an individual who resides in the State of Colorado and is an owner of Defendant Erie.

                                        JURISDICTION

        15.     This Court has jurisdiction of Plaintiffs’ claims pursuant to 29 U.S.C. §§ 185(c),

1132, and 1145; and also pursuant to 28 U.S.C. §§ 1331 and 1367(a). Further, Defendants have

consented in the Payment Agreement to the jurisdiction of the United States District Court for the

District of Colorado.

        16.     Venue is appropriate in this district pursuant to 29 U.S.C. § 1132(e)(2) and 28

U.S.C. § 1391(b) because Plaintiffs Pension Fund, Annuity Plan, and Benefit Fund are

administered in the State of Colorado, and a substantial part of the events or omissions giving rise

to Plaintiffs’ claims occurred in the State of Colorado. Further, Defendants have consented in the

Payment Agreement to venue in the United States District Court for the District of Colorado.

                                     CAUSES OF ACTION

                      COUNT I: BREACH OF PAYMENT AGREEMENT
                          FOR DELINQUENT CONTRIBUTIONS

        17.     Plaintiffs hereby incorporate by this reference paragraphs 1 through 16 above as if

set forth fully herein.

        18.     Defendant Erie is a party to one or more CBAs with Plaintiff Local 68, and the

CBAs govern the terms and conditions of employment of all employees of Defendant Erie



                                           Page 5 of 16
Case 1:19-cv-02837-NRN Document 1 Filed 10/03/19 USDC Colorado Page 6 of 16




performing work covered by such CBAs. Said CBAs have been in effect at all times relevant to

this action.

        19.    At all times relevant to this action, Defendant Erie has employed individuals who

have performed work covered by the CBAs with Local 68.

        20.    Each Plaintiff Fund was established and operates pursuant to a written agreement

and/or declaration of trust (hereinafter “Trust Agreement”). These Trust Agreements are

incorporated by reference into, and are a material part of, the CBAs between Local 68 and

Defendant.

        21.    Among other duties imposed upon Defendant Erie under the CBAs, Defendant Erie

is required to make contributions and/or payroll deductions in the sums and at the rates set forth in

the CBAs and/or Trust Agreements. The contributions and payroll deductions are then to be

forwarded to Plaintiffs.

        22.    Defendant Erie failed to make the contributions and forward the payroll deductions

as required by the CBAs with Local 68 and Trust Agreements for the months of July 2018, August

2018, and September 2018.

        23.    On or about December 20, 2018, as a result of Defendant Erie’s failure to make

contributions for July 2018, August 2018, and September 2018, Defendants entered into a Payment

Agreement with Plaintiffs. In the Payment Agreement, Defendants agreed to pay to Plaintiffs the

sum of Fifteen Thousand One Hundred Fifty-One Dollars and Thirty-One Cents ($15,151.31) for

delinquent contributions, interest, and attorneys’ fees due and owing pursuant to CBAs with

Plaintiff Local 68 and Trust Agreements. A true and accurate copy of the Payment Agreement is

incorporated herein by reference and attached hereto as Exhibit A.


                                           Page 6 of 16
Case 1:19-cv-02837-NRN Document 1 Filed 10/03/19 USDC Colorado Page 7 of 16




       24.     Pursuant to the Payment Agreement, Defendants promised to make payments to

Plaintiffs in weekly installments, commencing January 4, 2019 with the final payment due on

October 18, 2019. Defendants were obligated to make forty-two (42) weekly payments to Plaintiffs

in the amounts and on the dates set forth in the Amortization Schedule that is incorporated into,

attached to, and is part of the Payment Agreement.

       25.     Defendants have failed to pay as agreed in the Payment Agreement, and are in

default and breach of the Payment Agreement, having failed to make any payment pursuant to the

Payment Agreement since August 16, 2019.

       26.     Pursuant to the Payment Agreement, Defendant Martin agreed to be individually

liable and responsible for the payment of all amounts due under the Payment Agreement and all

contributions and other amounts accruing before the Payment Agreement is paid in full.

Defendants agreed to be jointly and severally liable and responsible for the payment obligations

in the Payment Agreement.

       27.     After Plaintiffs have accounted for all credits and payments, Defendants remain

jointly and severally liable, and indebted to Plaintiffs under the Payment Agreement in the sum of

Five Thousand Seven Hundred Eighty-Eight Dollars and Twenty-Two Cents ($5,788.22)

including liquidated damages as provided for in paragraph 1.4(b) of the Payment Agreement, and

interest at the contract rate of prime plus two percent (2%) through October 18, 2019. Interest

continues to accrue.

       28.     Plaintiffs have incurred and will continue to incur attorneys’ fees and other costs in

their efforts to remedy Defendants’ failure to pay contributions pursuant to the CBAs, Trust




                                           Page 7 of 16
Case 1:19-cv-02837-NRN Document 1 Filed 10/03/19 USDC Colorado Page 8 of 16




Agreements, and Payment Agreement. Plaintiffs are entitled to recover these fees and costs

pursuant to the terms of the CBAs, Trust Agreements, Payment Agreement, and by law.

                  COUNT II: DELINQUENT CONTRIBUTIONS ARISING
                       AFTER THE PAYMENT AGREEMENT

        29.     Plaintiffs hereby incorporate by this reference paragraphs 1 through 28 above as if

set forth fully herein.

        30.     Among other duties imposed under the CBAs, Defendant Erie is required to make

contributions to Plaintiff Funds, which provide health, retirement, training, and other benefits to

employees of contractors, such as Defendant Erie, who are signatory to the CBAs with Plaintiff

Local 68.

        31.     Defendant Erie is obligated under the CBAs and Trust Agreements to timely submit

reports and fringe benefit contributions to Plaintiff Funds. Defendant Erie is required to submit

contributions to Plaintiff Funds each month in such amounts as determined by the number of hours

of covered work performed by Defendant Erie’s employees at the rates established for Plaintiff

Funds in the CBAs and incorporated documents.

        32.     The CBAs, which incorporate the Trust Agreements and duly-adopted rules of

Plaintiff Funds, require that contributions to Plaintiff Funds be made at the end of each month.

Payments not made by the 15th day of the following month are deemed delinquent.

        33.     Pursuant to the Payment Agreement, and in addition to payment of past-due

amounts as alleged above in Count I, Defendant Erie agreed to keep current in its obligations to

Plaintiffs for the duration of the Payment Agreement, including submitting payroll reports and

paying employer contributions in a timely manner as the reports and contributions become due on

the 15th of the month after the covered work has been done (hereinafter “Current Contributions”).

                                           Page 8 of 16
Case 1:19-cv-02837-NRN Document 1 Filed 10/03/19 USDC Colorado Page 9 of 16




         34.   In the Payment Agreement, Defendant Martin agreed to be individually liable and

responsible for payment of Current Contributions, in addition to Defendant Martin’s individual

liability for payment of past-due amounts as alleged above in Count I. Defendants agreed to be

jointly and severally liable for these contributions and payroll deductions.

         35.   Defendant Erie has failed to make contributions to Plaintiff Funds for the hours of

covered work performed by its employees under the CBAs during the months of May 2019 through

August 2019, and continuing to date. Defendant Erie has failed to submit reports to Plaintiffs for

work performed in August 2019. As a result, Defendant Erie has breached the CBAs and Trust

Agreements, both Defendants have breached the Payment Agreement, and Defendant Erie has

breached its obligations under ERISA, 29 U.S.C. § 1145.

         36.   Defendants are jointly and severally liable to Plaintiff Funds for delinquent

contributions under the CBAs and Trust Agreements in the amount of Fourteen Thousand Two

Hundred Fifty Dollars ($14,250.00) for the months of May 2019 through July 2019. Defendants

are also jointly and severally liable in an amount, presently unknown but to be determined in this

action, for contributions due and owing for hours of unreported covered work performed by

Defendant Erie’s employees in August 2019 and such additional future months for which

Defendant Erie fails to submit reports or make contributions during the pendency of this action,

and for which discovery may be conducted to determine the amount owed. This is in addition to

Defendants’ liability for past-due amounts under the Payment Agreement as alleged in Count I

above.

         37.   The CBAs, Trust Agreements, and ERISA provide remedies to Plaintiff Funds in

the event an employer fails to make full and timely contributions to Plaintiff Funds for all hours


                                           Page 9 of 16
Case 1:19-cv-02837-NRN Document 1 Filed 10/03/19 USDC Colorado Page 10 of 16




of work covered by the CBAs. Among the remedies are costs of collection, attorneys’ fees, interest,

and liquidated damages.

       38.     Pursuant to the CBAs and Trust Agreements incorporated therein, as well as the

Payment Agreement, Defendants are jointly and severally liable to Plaintiffs Pension Fund, Benefit

Fund, Annuity Plan, and JATC for liquidated damages at the rate of ten percent (10%), and

Plaintiff NEBF for liquidated damages at the rate of twenty percent (20%) assessed upon untimely

and/or unpaid contributions. Accordingly, Defendants are jointly and severally liable to Plaintiff

Funds for liquidated damages in the amount of One Thousand Seven Hundred Seven Dollars and

Twenty-Nine Cents ($1,707.29) assessed upon Defendant Erie’s untimely and/or unpaid

contributions for the months of May 2019 through July 2019. Defendants are also jointly and

severally liable to Plaintiff Funds in an amount, presently unknown, but to be determined in this

action, for liquidated damages to be assessed upon untimely and outstanding contributions owing

for the unreported hours of covered work performed by Defendant Erie’s employees in August

2019 and such additional future months for which Defendant Erie fails to submit reports or make

contributions during the pendency of this action, and for which discovery may be conducted to

determine the amount owed. This is in addition to Defendants’ liability for past-due amounts under

the Payment Agreement as alleged in Count I above.

       39.     Pursuant to the CBAs and Trust Agreements incorporated therein, as well as the

Payment Agreement, Defendants are jointly and severally liable to Plaintiffs Pension Fund, Benefit

Fund, Annuity Fund, and JATC for interest at the rate of the Federal short-term interest rate for

underpayment, plus two percent (2%), and to Plaintiff NEBF at the interest rate of ten percent

(10%) annually, compounded monthly, upon the untimely and/or unpaid contributions.


                                          Page 10 of 16
Case 1:19-cv-02837-NRN Document 1 Filed 10/03/19 USDC Colorado Page 11 of 16




Accordingly, as of October 1, 2019, Defendants are jointly and severally liable to Plaintiff Funds

in the amount of Two Hundred Sixty Dollars and Sixteen Cents ($260.16) for interest accrued

upon Defendant Erie’s untimely and/or unpaid contributions for the months of May 2019 through

July 2019. Defendants are also jointly and severally liable to Plaintiff Funds in an amount,

presently unknown, but to be determined in this action, for interest accrued on the untimely and

unpaid contributions owing for the unreported hours of covered work performed by Defendant

Erie’s employees in August 2019 and such additional future months for which Defendant Erie fails

to submit reports or make contributions during the pendency of this action, and for which discovery

may be conducted to determine the amount owed. Interest continues to accrue. This is in addition

to Defendants’ liability for past-due amounts under the Payment Agreement as alleged in Count I

above.

         40.   Plaintiff Funds have incurred and will continue to incur attorneys’ fees and other

costs in their efforts to remedy Defendants’ failure to pay fringe benefit contributions. Plaintiff

Funds are entitled to recover these fees and costs pursuant to the terms of the CBAs, Trust

Agreements, Payment Agreement, and by law.

         41.   The CBAs with Plaintiff Local 68 require that Defendant Erie make contributions

to Plaintiff NECA for the AMF and NECA dues based upon payroll hours worked at the rates

specified in the CBAs with Plaintiff Local 68.

         42.   The CBAs require that Defendant Erie transmit the contributions to Plaintiff NECA

for AMF and NECA dues at the end of each month. Contributions not made to Plaintiff NECA by

the 15th of the following month are deemed delinquent.




                                          Page 11 of 16
Case 1:19-cv-02837-NRN Document 1 Filed 10/03/19 USDC Colorado Page 12 of 16




       43.    Defendant Erie has failed to contribute to the AMF and pay NECA dues for work

performed during May 2019 through July 2019. As a result, Defendant Erie has breached the

CBAs, and both Defendants have breached the Payment Agreement, and Defendants are jointly

and severally liable to Plaintiff NECA for delinquent contributions and NECA dues in the amount

of One Hundred Thirty-Four Dollars and Fifty-Seven Cents ($134.57). Defendants are also jointly

and severally liable in an amount, presently unknown but to be determined in this action, for

contributions and NECA dues due and owing for hours of unreported covered work performed by

Defendant Erie’s employees in August 2019 and such additional future months for which

Defendant Erie fails to submit reports or pay contributions and NECA dues during the pendency

of this action, and for which discovery may be conducted to determine the amount owed. This is

in addition to Defendants’ liability for past-due amounts under the Payment Agreement as alleged

in Count I above.

       44.    The CBAs with Plaintiff Local 68 require that Defendant Erie make contributions

to Plaintiff NLMCF based upon payroll hours worked at the rates specified in the CBAs with

Plaintiff Local 68. Plaintiff NECA serves as collection agent for Plaintiff NLMCF.

       45.    The CBAs require Defendant Erie to transmit the contributions for Plaintiff

NLMCF to Plaintiff NECA, as collection agent, at the end of each month. Contributions not made

to Plaintiff NECA by the 15th of the following month are deemed delinquent. In addition to the

delinquent contributions to Plaintiff NLMCF, pursuant to the CBAs and Payment Agreement,

Defendants are jointly and severally liable to Plaintiff NLMCF for liquidated damages at the rate

of fifteen percent (15%) but not less than Twenty Dollars ($20.00) per month, and interest at the

rate of ten percent (10%) per annum as set forth in the CBA.


                                         Page 12 of 16
Case 1:19-cv-02837-NRN Document 1 Filed 10/03/19 USDC Colorado Page 13 of 16




       46.       Defendant Erie has failed to contribute to Plaintiff NLMCF for work performed

during May 2019 through July 2019. As a result, Defendant Erie has breached the CBAs, both

Defendants have breached the Payment Agreement, and Defendants are jointly and severally liable

to Plaintiff NLMCF for delinquent contributions in the amount of Seven Dollars and Twenty-Eight

Cents ($7.28) and liquidated damages at in the amount of Sixty Dollars ($60.00). Interest is

currently negligible, but continues to accrue. Defendants are also jointly and severally liable in an

amount, presently unknown but to be determined in this action, for contributions, liquidated

damages, and interest to Plaintiff NLMCF due and owing for hours of unreported covered work

performed by Defendant Erie’s employees in August 2019 and such additional future months for

which Defendant Erie fails to submit reports or make contributions during the pendency of this

action, and for which discovery may be conducted to determine the amount owed. This is in

addition to Defendants’ liability for past-due amounts under the Payment Agreement as alleged in

Count I above.

       47.       The CBAs with Plaintiff Local 68 require that Defendant Erie make contributions

to Plaintiff DJIPF based upon payroll hours worked at the rates specified in the CBAs. Plaintiff

NECA serves as collection agent for Plaintiff DJIPF.

       48.       The CBAs require Defendant Erie to transmit the contributions for Plaintiff DJIPF

to Plaintiff NECA, as collection agent, at the end of each month. Contributions not made to

Plaintiff NECA by the 15th of the following month are deemed delinquent. In addition to the

delinquent contributions to Plaintiff DJIPF, pursuant to the CBAs and Payment Agreement,

Defendants are jointly and severally liable to Plaintiff DJIPF for liquidated damages at the rate of




                                           Page 13 of 16
Case 1:19-cv-02837-NRN Document 1 Filed 10/03/19 USDC Colorado Page 14 of 16




fifteen percent (15%) but not less than Twenty Dollars ($20.00) per month, and interest at the rate

of ten percent (10%) per annum as set forth in the CBA.

       49.     Defendant Erie has failed to contribute to Plaintiff DJIPF for work performed

during May 2019 through July 2019. As a result, Defendant Erie has breached the CBAs, both

Defendants have breached the Payment Agreement, and Defendants are jointly and severally liable

to Plaintiff DJIPF for delinquent contributions in the amount of One Hundred Nine Dollars and

Twenty-Eight Cents ($109.28), liquidated damages at in the amount of Sixty Dollars ($60.00), and

interest in the amount of Two Dollars and Thirty-Three Cents ($2.33) through October 1, 2019.

Interest continues to accrue. Defendants are also jointly and severally liable in an amount, presently

unknown but to be determined in this action, for contributions, liquidated damages, and interest to

Plaintiff DJIPF due and owing for hours of unreported covered work performed by Defendant

Erie’s employees in August 2019 and such additional future months for which Defendant Erie fails

to submit reports or make contributions during the pendency of this action, and for which discovery

may be conducted to determine the amount owed. This is in addition to Defendants’ liability for

past-due amounts under the Payment Agreement as alleged in Count I above.

       50.     The CBAs require that Defendant Erie deduct work assessments from the wages of

all covered employees based upon each payroll hour worked by such employees. The work

assessments are to be deducted in accordance with the terms of an individual and written

authorization for check-off of membership dues in a form permitted by § 302(c) of the LMRA, 29

U.S.C. § 186(c).

       51.     The terms of the dues authorizations and CBAs require Defendant Erie to transmit

the work assessments deducted from the wages of the covered employees to Plaintiff Local 68 at


                                           Page 14 of 16
Case 1:19-cv-02837-NRN Document 1 Filed 10/03/19 USDC Colorado Page 15 of 16




the end of each month. Dues transmittals not made by the 15th of the following month are deemed

delinquent.

       52.       Defendant Erie has failed to transmit to Plaintiff Local 68 work assessments

deducted from the wages of covered employees for work performed during May 2019 through July

2019. As a result, Defendant Erie is in breach of the CBAs and each individual dues authorization,

both Defendants have breached the Payment Agreement, and Defendants are jointly and severally

liable to Plaintiff Local 68 for delinquent dues transmittals in the amount of Six Hundred Seventy-

Two Dollars and Eighty-Five Cents ($672.85). Defendants are also jointly and severally liable in

an amount, presently unknown but to be determined in this action, for delinquent work assessments

to Plaintiff Local 68 due and owing for hours of unreported covered work performed by Defendant

Erie’s employees in August 2019 and such additional future months for which Defendant Erie fails

to transmit work assessments during the pendency of this action, and for which discovery may be

conducted to determine the amount owed. This is in addition to Defendants’ liability under the

Payment Agreement for past-due amounts as alleged in Count I above.

       WHEREFORE, Plaintiffs pray that the Court enter an Order:

       (1) Finding that Defendants are jointly and severally liable to Plaintiffs and entering

              judgment against Defendants and in favor of Plaintiffs accordingly;

       (2) Under Count I, finding that Defendants are jointly and severally liable to Plaintiffs in

              the amount of Five Thousand Seven Hundred Eighty-Eight Dollars and Twenty-Two

              Cents ($5,788.22) plus interest accruing after October 18, 2019, pursuant to the

              Payment Agreement;




                                            Page 15 of 16
Case 1:19-cv-02837-NRN Document 1 Filed 10/03/19 USDC Colorado Page 16 of 16




      (3) Under Count II, finding that Defendants are jointly and severally liable to Plaintiffs for

         delinquent contributions, payroll deductions, liquidated damages, interest, and for

         delinquent work assessments for the months of May 2019 through July 2019 in the

         amount of Seventeen Thousand Two Hundred Sixty-Three Dollars and Seventy-Six

         Cents ($17,263.76) plus interest accruing after October 1, 2019;

      (4) Ordering Defendants to pay any and all amounts that are determined due and owing for

         work performed in August 2019 and subsequent months after the filing of this action

         for which Defendants fail to submit reports, contributions, and work assessments, plus

         liquidated damages, interest, and other damages as may be determined to be due as of

         the date judgment is entered;

      (5) Ordering Defendant Erie to submit timely contributions and reports to the Plaintiffs as

         they become due;

      (6) Awarding Plaintiffs their costs of this action and reasonable attorneys’ fees attributable

         to the collection of delinquent contributions, liquidated damages, and/or interest found

         to be due and owing to Plaintiffs; and

      (7) Granting Plaintiffs such other relief that the Court deems just and proper.

                                                     Respectfully submitted,
                                                     BLAKE & UHLIG

                                                      s/ Eric C. Beckemeier
                                                     Eric C. Beckemeier
                                                     475 New Brotherhood Building
                                                     753 State Avenue
                                                     Kansas City, Kansas 66101
                                                     Telephone:     (913) 321-8884
                                                     Facsimile:     (913) 321-2396
                                                     ECB@blake-uhlig.com
                                                     Attorneys for Plaintiffs

                                         Page 16 of 16
